Basheokd, J.
(dissenting) . I concur in the opinion of the court that the proceeding was properly continued under ch. 419, Laws of 1905, and is governed by the provisions of *238that act, and that the order before ns is appealable under sec. 1 of that act. The drainage scheme can be maintained on the ground that it would promote the public welfare, although the public health is not directly affected. The trial court found upon the evidence that the Node river within the limits of the drainage district was not navigable. This is a question of fact, and, in the absence of any finding by the trial court, I should reach the same conclusion from the testimony. The trial court also found that the Hustisford mill pond was not navigable, and that finding in my opinion is fully supported by the evidence. I consider mere legal or artificial navigability not sufficient to defeat the beneficent purposes of these drainage statutes.
TimuiN, J., concurs in the foregoing opinion by Bash-KORD, J.
The respondents moved for a rehearing both in this and in the following case.
In support of the motion there was a brief by Thomas M. Kearney, of counsel, J. K. Malone, attorney for the petitioners, and G. E. HooTcer, attorney for the commissioners.
For the appellants, in opposition to the motion, there was a brief by Lamoreux £ Hushing.
The motion was denied September 29, 1908.